Mr. Justice Thompson, dissenting: The language used in paragraph 25 of the Limitations act is vague and uncertain and strictly construed does not express the intent of the legislature, if I read the act correctly. Manifestly, the legislature intended by this act to relieve the diligent but mistaken claimant from the consequences of a technical mistake, thereby affording him an opportunity to have his claim determined on its merits. Such an act should be construed favorably to the claimant and none of its words should be given a technical meaning that would destroy the purpose of the act. I can not conceive of the legislature intending to provide a new trial for such actions as slander, libel, false imprisonment and malicious prosecution, where the injury lies in the imagination more frequently than not, and to deny a new trial, where the same condition of the record exists, in death cases, where the injury is always real. If the act in question means anything it was intended to apply to just such cases as the one before us. To give it any other construction is to attribute to the legislature an absurd and unreasonable intent. To construe the act to include actions under the Injuries act would strain the language considerably, but it would not be the first time language of a statute, or even the constitution, has been strained to give effect to remedial legislation. The questions in this case are far from being free from difficulty, but it seems to me the conclusion reached by the court does not conform to the intention which must have been in the minds of the legislature when this law was enacted. The statute is remedial in character and ought to be liberally construed in order to carry out the purpose of the act: that every claimant shall in the interest of justice and fair play have his cause determined on its merits.